■ Per .Curiam:
The motion to dismiss the appeal will be denied upon condition
that the appellant shall purge himself of contempt by paying all of the moneys required under the order of the Special Term made and entered the 30th day of July, 1906, as modified by this court, and ten dollars costs of this motion, and .within five days after entry and service of the order made hereon obtain the signature of the trial justice ordering the case to be settled and filed. Upon failure to. comply with these conditions, motion to dismiss granted, with ten dollars costs. Present — O’Brien, P. J., Ingraham, Laughlin, Clarke and-Scott, JJ. Motion denied on conditions stated in memorandum curiam.